Title: To Benjamin Franklin from ——— de Saint Paul, 10 December 1784
From: Paul, —— de Saint
To: Franklin, Benjamin


				
					
						Monsieur
						Nantes le 10 decembre 1784
					
					Le Choix que le Conseil du roy a fait de vous, pour etre un des Commissaires, dans la recherche du Magnetisme animal,

fait honneur à la sagacité de leur jugement, et n’ajoutte rien à l’immense, et hautte réputation, dont vous jouïssés dans les deux Emispheres; mais vous avés bien voulu ettre l’un des Commissaires, et en cette qualitté, pourriés vous éttre sourd? aux prieres de ceux qui comme moi, soupirent aprés une instruction que le rapport des commissaires, empechent de poursuivre; non vous ne vous y refuserés pas; les vrais savants voudroient voir Leurs Lumieres se propager, et vous ne rejetterés pas la voix, de celui qui croit ne pouvoir mieux vous honorer, qu’en vous temoignant le plus vif desir de s’instruire:
					Je viens darriver de la mer, et je lis les premiers ecrits des sectateurs du magnetisme animal; ce sisteme m’eblouït, il me semble en les suivant, voir renverser touts ceux de notre phisique, par celuy qui secoulera des principes du magnetisme; ils s’en flattent eux meme: le desir d’aquerir des connoissances joint à la maniere obscure, et incertaine, dont plusieurs problêmes sont resous en phisique, me fait preter plus de credulité, à leurs ecrits; il me semble deja, qu’initié moi meme à ce mistére, je me rends raison, de touts les phenomenes de ce vaste univers; je lis encore, et le rapport des commissaires, me fait revenir comme d’un songe! Car on est d’autant plus facille, à revenir d’une pretenduë Erreur, quelle vous a Dabord éblouï, et quon n’a su encore, sur quoi elle peut se fonder; je me suis repenti de ma facilité, mais lisant avec plus d’attention, je nai rien vû, qui pût me desabuser tout a fait. J’y ai meme lû des choses contradictoires; convenus quon ne peut reconoitre l’existence du fluide magnetique, qu’aux effets quil peut produire, (bons ou mauvais) ils disent, “on avoit connoissance de ce fluide avant mesmer” & disent ils encore, “ce fluide avoué par mesmer, n’éxiste pas”, pourquoi n’existe t-il pas? Il ne produit aucun effet sur bien des personnes, et sil en produit sur quelqu’autres, la cause en est, dans la sensibilité de leur temperament.
					
					Ils ont ete initiés èux meme, et ont causé ou n’ont pas causé des crises, ou convulsions; s’ils n’en ont pas causé, ne seroit ce pas qu’il a manqué quelque chose, à leur instruction; je ne sais, mais sans chercher pourquoi ayant l’ordre du Roy, ils ont intterogé Delon, au lieu de mesmer, et sachant, comme ils ont procedé dans leurs recherches, auxquelles vous navés pû etre present, et qu’ils ont fait encore, séparement entre eux, je me permetrois de croire, quil peut manquer quelque chose à leur raport, pour quil puisse me convaincre:
					Lhomme doit peser les instants de la vie; elle est courte, et on a tant de choses à apprendre, qu’on doit etre reservé, sur le chois de ses Etudes; le sisteme de Mr. Mesmer, eû égard à la phisique, paroit devoiler de si grandes Lumieres à ceux qui le connoissent, que sans reflechir d’avantage, j’allois letudier avec application, quand la lecture du raport m’a aretté; si cependant, son effet devoit repondre à touttes les promesses, quels reproches n’aurois je pas a me faire, de differer à minstruire? Cest pourquoi Monsieur, je vous supli[e] de vouloir bien me dire votre avis la Dessus, decidés ce que j’ay à faire; je vous en conjure par ce bien si precieux, le temps! Que vous savés employer avec tant d’avantage, que chaque année de votre vie, devient un siecle pour les Siences.
					Jay l’honneur d’etre avec le plus profond Respect, Monsieur De votre bien certaine Exellence, le tres humble et trés soumis serviteur
					
						
							de Saint Paul
						
					
				
				
					Si comme je lespere vous daignés me repondre veuilles Bien faire adresser cette pretieuse grace chés Mrs. plombard & legris negts. a nantes ils me la fairont parvenir
					
						A Son Exellence le Docteur Benjamin Franklin à Paris
					
				
			